         Case 1:12-cr-00423-AJN Document 178 Filed 05/15/20 Page 1 of 1




                                                            May 15, 2020
Honorable Alison J. Nathan
United States District Judge
United States Courthouse
40 Foley Square
New York, NY 10007

                               Re: United States v. Minh Quang Pham
                                          12 Cr. 423 (AJN)

Dear Judge Nathan:

        The parties jointly provide this update pursuant to the Court’s memo endorsement of my
letter dated April 6, 2020. The parties are continuing discussions concerning how to proceed in
this case in light of United States v. Davis, 588 U.S. ___, 2019 WL 2570623 (June 24, 2019).
Consultations between Mr. Pham and counsel, which are complicated due to Mr. Pham’s
incarceration at the ADX maximum security facility in Florence, Colorado, are even more
difficult due to the COVID-19 pandemic.

         I need additional time to consult with Mr. Pham and review documents with him. A long-
standing request for a legal call has just been scheduled for May 21st. Due to ongoing logistical
impediments caused by the COVID-19 epidemic, I am still unable to obtain assistance to review
files requested by Mr. Pham that require use of a complex software program.

       In light of the ongoing pandemic, the parties jointly request additional time for Mr. Pham
to confer with counsel. We propose providing a status update for the Court on or before June 29,
2020.

        Your consideration is greatly appreciated. All best wishes for continued good health
during these trying times.



                                                    Very truly yours,
                                                    /s/
                                                    _____________________
                                                    BOBBI C. STERNHEIM
cc: AUSA Anna Skotko
